

117 HR 914 IH: Dental Care for Veterans Act
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 914IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Ms. Brownley (for herself, Ms. DelBene, Mr. Tonko, Mrs. Torres of California, Mr. Ryan, Mr. Pappas, Mr. Welch, Mr. Meeks, Mr. Vicente Gonzalez of Texas, Mr. Ruppersberger, Ms. Lee of California, Ms. Norton, Mr. Hastings, Ms. Kelly of Illinois, Mrs. Bustos, Ms. Velázquez, Mr. Rush, Mr. Kilmer, and Ms. Kuster) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to require the Secretary of Veterans Affairs to furnish dental care in the same manner as any other medical service, and for other purposes.1.Short titleThis Act may be cited as the Dental Care for Veterans Act. 2.Requirement that Secretary of Veterans Affairs furnish dental care in the same manner as any other medical service(a)Dental benefits(1)In generalTitle 38, United States Code, is amended—(A)in section 1701(6), by striking as described in sections 1710 and 1712 of this title;(B)in section 1710(c), by striking the second sentence;(C)in section 1712—(i)by striking subsections (a) and (b);(ii)by redesignating subsections (c), (d), (e), and (f) as subsections (a), (b), (c), and (d), respectively; and(iii)in subsection (a), as redesignated by subparagraph (B)—(I)by striking Dental appliances and inserting The Secretary may furnish dentures, dental appliances; and(II)by striking to be furnished by the Secretary under this section may be procured by the Secretary and inserting under this section and may procure such appliances; and(D)by striking section 2062.(2)Phased eligibilityThe amendments made by paragraph (1) shall apply as follows:(A)In the case of an individual who is eligible for dental services and appliances furnished by the Secretary of Veterans Affairs under chapter 17 of title 38, United States Code, on the date of the enactment of this Act, beginning on the date of the enactment of this Act.(B)In the case of a veteran who is not so eligible on the date of the enactment of this Act and who is described in paragraph (1) or (2) of subsection (a) of section 1705 of such title, beginning on the date that is one year after the date of the enactment of this Act.(C)In the case of a veteran who is not so eligible on the date of the enactment of this Act and who is described in paragraph (3) or (4) of subsection (a) of section 1705 of such title, beginning on the date that is two years after the date of the enactment of this Act.(D)In the case of a veteran who is not so eligible on the date of the enactment of this Act and who is described in paragraph (5) or (6) of subsection (a) of section 1705 of such title, beginning on the date that is three years after the date of the enactment of this Act.(E)In the case of a veteran who is not so eligible on the date of the enactment of this Act and who is described in paragraph (7) or (8) of subsection (a) of section 1705 of such title, beginning on the date that is four years after the date of the enactment of this Act.(b)Conforming amendmentsSection 1525(a) of title 38, United States Code, is amended by striking medicines under section 1712(d) and inserting medicines under section 1712(b).(c)Clerical amendmentsSuch title is further amended—(1)in section 1712, in the heading for such section, by striking Dental care and inserting Appliances;(2)in the table of sections at the beginning of chapter 17, by striking the item relating to section 1712 and inserting the following new item:1712. Appliances; drugs and medicines for certain disabled veterans; vaccines.;and (3)in the table of sections at the beginning of chapter 20, by striking the item relating to section 2062.